DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	The amendment filed 5/27/2022 has been entered. Amended Claims 1, 12, 13 and 17-20 have been noted in addition to new Claims 21-25. The amendment has overcome the specification objections previously set forth - those specification objections have been withdrawn accordingly. Claims 1-25 are currently pending.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, 10, 11 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Sasagawa (US 2013/0337171 A1) in view of Sulzer (GB 426932 A) (see attached original document for reference) and Wood et al. (US 2017/0194430 A1) (hereinafter “Wood”). 
	Regarding Claim 1, Sasagawa teaches of a high pressure processing apparatus (Fig. 1), comprising: 
	a first chamber body (10) defining a first volume therein (the internal volume of (10) as shown in Fig. 1) (see at least [0022] and Fig. 1); 
	a second chamber body (20) disposed within the first volume (as shown in Fig. 1), the second chamber body defining a second volume therein (the internal volume of (20) as shown in Fig. 1) (see at least [0022] and Fig. 1); and
	a gas delivery module (module comprising the source of “process gases” in addition to connecting conduits (60) that supply the gases, their respective valves (as shown in Fig. 1) and element (65)) in fluid communication with the second volume via a first conduit (60) (see at least [0023], [0029] and Fig. 1 and note that vaporized “water” (i.e. steam) can be supplied as one of the “gases” through the conduits (60)). Sasagawa also teaches of a first valve disposed on the first conduit (the bow-tie shaped valve disposed on first conduit (60) as is shown in Fig. 1), the first valve actuatable to control a flow of steam to the second volume (20) (see at least [0022], [0029] and Figs. 1, 2 and note that pressure builds up in second volume (20) via gas admittance permitted by the first valve).
	Sasagawa fails to explicitly teach that the gas delivery module is in the form of a steam delivery module that comprises a boiler configured to generate steam, a steam reservoir, a second conduit extending between and in fluid communication with the boiler and the steam reservoir and a flow regulator disposed on the second conduit between the boiler and the steam reservoir. However, such configuration is known in the art. 
	Sulzer discloses a relatable steam generating apparatus that can produce and deliver steam to industrial applications (see at least Col. 2 lines 67-86 and Fig. 1). The steam generating apparatus comprises a boiler (1) configured to generate steam, a steam reservoir (2), a second conduit (31) extending between and in fluid communication with the boiler (1) and the steam reservoir (2) (see Fig. 1) and a flow regulator (30) disposed on the second conduit between the boiler and the steam reservoir (see at least Col. 4 lines 72-94 and Fig. 1). Sulzer teaches that such arrangement is advantageous because it provides enhanced reliability and control over the production and delivery of steam since, inter alia, two distinct streams of steam can be delivered - thus if one portion of the apparatus needs overhauling, steam can still be delivered without shutting down the entire apparatus (see at least Col. 1 lines 32-46 and Fig. 1). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system taught by Sasagawa by configuring the existing gas delivery module to comprise a boiler configured to generate steam, a steam reservoir, a second conduit extending between and in fluid communication with the boiler and the steam reservoir and a flow regulator disposed on the second conduit between the boiler and the steam reservoir as taught by Sulzer. Doing so would have enhanced reliability and control over the production and delivery of steam to the high pressure processing apparatus. 
	Furthermore, Sasagawa fails to explicitly teach of a controller that is configured to instruct the first valve to actuate to maintain a set pressure point or a range of pressure within the second volume, and wherein the controller is configured to instruct the flow regulator to enable flow between the boiler and the reservoir. However, such controllers are known in the art. 
	Wood discloses a relatable processing apparatus (Fig. 1) and method for using the same (see Fig. 1 and Abstract). Wood teaches of a controller (165) that is configured to instruct at least a first valve (166) to actuate (see [0032] and Fig. 1) to maintain a set pressure point or a range of pressure of a gas (via “pressure control”) (see at least [0055], [0069], [0106] and Fig. 1) that may be steam (“steam vapor”) (see [0105]) within a second volume (101) of the apparatus (see at least [0055], [0069], [0105]-[0106] and Fig. 1). Wood also teaches that the controller is configured to control/carry out all “process parameters” of the apparatus (see at least [0039], [0057] and Fig. 3). Wood teaches that it is advantageous to utilize a controller of this type within the apparatus because, inter alia, the controller provides means for controlling parameters and automating processes that are carried out with the apparatus such that products with desired qualities can be reliably produced (see at least [0039], [0057], [0106] and Figs. 1, 3).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have further modified the combined apparatus by implementing a controller into the apparatus that is configured to control all processes of the apparatus including instructing at least the first valve of the apparatus to actuate to maintain a set pressure point or a range of pressure within the existing second volume of the apparatus based on the teachings of Wood. Such a controller would have provided means for controlling parameters and automating processes that are carried out with the apparatus such that products with desired qualities could be reliably produced. Note that such combination would have necessarily resulted in the implemented controller, which would control all processes of the apparatus, also being configured to instruct the existing flow regulator of the combined apparatus to enable flow between the boiler and the reservoir as claimed since control of the existing flow regulator is a process parameter of the system and Wood teaches of utilizing the controller to control all process parameters of the system. Thus, such modification would have necessary resulted in the apparatus comprising a controller that is configured as claimed. 
	
	Regarding Claims 5 and 6: Sasagawa, Sulzer and wood teach the apparatus of Claim 1 (see the rejection for Claim 1), but fail to explicitly teach that the boiler and the steam reservoir are operable at temperatures greater than about 350° C and pressures greater than about 50 bar. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply configured the boiler and the steam reservoir to be operable at temperatures greater than about 350° C and pressures greater than about 50 bar as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
(“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); See also In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”).

In the instant case, the combination of Sasagawa, Sulzer and wood teach that the boiler and the steam reservoir are operable at a variable range of temperatures and pressures (see at least Col. 3 lines 25-60 and Fig. 1 of Sulzer in addition to the rejection for Claim 1 above) - thus the general conditions of the claim are disclosed in the prior art. The actual temperature and pressure that each of the boiler and steam reservoir is operable at is a result effective variable that is readily changeable in the combined apparatus. Higher pressure and temperature will permit a greater distribution of steam at the expense of burning more fuel and vice versa. One of ordinary skill in the art would have been readily able to adjust the temperature and pressure of the boiler and steam reservoir within the combined apparatus depending on need. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply configured the boiler and the steam reservoir in the combined apparatus to be operable at temperatures greater than about 350° C and pressures greater than about 50 bar as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Note that such modification would have necessarily resulted in the invention as claimed in each of Claims 5 and 6.  

	Regarding Claim 7, Sulzer also teaches of an enclosure (the perpendicular cross-hatched walls shown on the left hand side of Fig. 1 that form “unit” (D) and enclose the boiler (1) and steam reservoir (2)) containing the boiler and the steam reservoir therein (see at least pg. 1 line 101 - pg. 2 line 9 and Fig. 1 and note that Fig. 1 depicts a cut-away cross-section of the enclosure).

	Regarding Claim 8: Sulzer also teaches of a first valve (valve disposed on conduit (12) above reservoir (2) as is shown in Fig. 1) disposed at the beginning of a first conduit (12) and Sasagawa also teaches of a second valve (bow-tie shaped valve disposed on first conduit (60) as is shown in Fig. 1) disposed on the first conduit adjacent to the first chamber body (as is shown in Fig. 1). Thus, in the combination of Sasagawa and Sulzer, the second valve taught by Sasagawa would necessarily be disposed on the first conduit between the first valve (taught by Sulzer) and the first chamber body (10) taught by Sasagawa (see at least Fig. 1 of Sasagawa, Fig. 1 of Sulzer and the rejection for Claim 1 above). 

	Regarding Claims 10 and 11: Sasagawa, Sulzer and wood teach the apparatus of Claim 1 (see the rejection for Claim 1), but fail to explicitly teach that the first volume defined by the first chamber body is between about 80 L and about 150 L and that the second volume defined by the second chamber body is between about 3 L and about 8 L. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the first volume defined by the first chamber body to be between about 80 L and about 150 L and to have adjusted the second volume defined by the second chamber body to be between about 3 L and about 8 L as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
(“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); See also In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”).

In the instant case, the combination of Sasagawa, Sulzer and Wood teaches that first chamber body (10) and the second chamber body (20) (see Fig. 1 of Sasagawa) each have a certain volume (as is evident from Fig. 1 of Sasagawa) - thus the general conditions of the claim are disclosed in the prior art. The actual volume of each of the chamber bodies is a result effective variable that is readily changeable in the combined apparatus. Chamber bodies with larger volumes will accommodate larger workloads at the expense of increasing the foot print of the apparatus and vice versa. One of ordinary skill in the art would have been readily able to adjust the relative volumes of each of the first and second chamber bodies within the combined apparatus depending on need. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the first volume defined by the first chamber body of the combined apparatus to be between about 80 L and about 150 L and to have adjusted the second volume defined by the second chamber body of the combined apparatus to be between about 3 L and about 8 L as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Note that such modification would have necessarily resulted in the invention as claimed in each of Claims 10 and 11.

Regarding Claim 21: The controller in the combined apparatus, which would control all valves and processes of the apparatus (see the rejection for Claim 1 above), would necessarily be configured to control the existing flow regulator of the combined apparatus to selectively block steam from entering the steam reservoir as claimed since control of the existing flow regulator is a process parameter of the system and Wood teaches of utilizing the controller to control all valves and process parameters of the system (see the rejection for Claim 1 above). Thus, the controller in the combined apparatus would have necessarily been configured as claimed. 

	Regarding Claim 22: Note that the combined apparatus of Claim 1 would comprise a controller that is configured to control all processes and valves of the apparatus (see the rejection for Claim 1 above). Thus, the controller of the combined apparatus would necessarily also be configured to cause the boiler to generate additional steam to re-supply the reservoir since control of the existing boiler and the steam that it produces is a process parameter of the system and Wood teaches of utilizing the controller to control all process parameters of the system (see the rejection for Claim 1 above). Thus, the controller in the combined apparatus would have necessarily been configured as claimed.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Sasagawa, Sulzer and wood further in view of Diekmann et al. (US 2007/0289722 A1) (hereinafter “Diekmann”). 
	Regarding Claim 2, Sasagawa, Sulzer and Wood teach the apparatus of Claim 1 (see the rejection for Claim 1) but fail to explicitly teach that the boiler and the steam reservoir are fabricated from a nickel containing steel alloy. However, such material is well known in the art. 
	Diekmann discloses a relatable apparatus (fig. 1) that handles hot high pressure gas “(hot gas stream 1”) that comprises a vessel (2) through which the hot high pressure gas flows. Diekmann teaches of forming the vessel of the apparatus that the hot high pressure gas flows through out of an alloy that can comprise a combination of steel, chromium, nickel and molybdenum (see at least [0022] and Fig. 1). Diekmann teaches that it is advantageous to form the vessel of the apparatus out of such a material because, inter alia, it is “pressure-resistant” (see at least [0022] and Fig. 1). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have further modified the combined apparatus of Sasagawa, Sulzer and Wood by simply fabricating the existing boiler and steam reservoir out of an alloy that comprises a combination of steel, chromium, nickel and molybdenum as taught by Diekmann. Doing so would have made each of the boiler and steam reservoir more pressure-resistant which would have enhanced safety of the apparatus. Note that such modification would have necessarily resulted in the boiler and the steam reservoir being fabricated from a nickel containing steel alloy as claimed. 

	Regarding Claim 3, Diekmann also teaches that the nickel containing steel alloy comprises molybdenum (see at least [0022] and Fig. 1 of Diekmann and the rejection for Claim 2 above).

	Regarding Claim 4, Diekmann also teaches that the nickel containing steel alloy comprises chromium (see at least [0022] and Fig. 1 of Diekmann and the rejection for Claim 2 above).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sasagawa, Sulzer and Wood further in view of Morales et al. (US 2003/0152875 A1) (hereinafter “Morales”). 
	Regarding Claim 9, Sasagawa, Sulzer and Wood teach the apparatus of Claim 8 (see the rejection for Claim 8) but fail to explicitly teach that the first conduit is disposed within a heater jacket. However, such configuration is known in the art. 
	Morales discloses a relatable apparatus (Fig. 1) that transports vaporized gas, via a first conduit (15), to a chamber (16) containing a substrate (1) to be processed (see at least [0023] and Fig. 1). Morales teaches of disposing the first conduit within a heater jacket (20) and teaches that it is advantageous to do so because it prevents premature condensation of the vaporized gas (see at least [0020] and Fig. 1). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have further modified the combined apparatus of Sasagawa, Sulzer and Wood by disposing the first conduit within a heater jacket as taught by Morales. Doing so would have provided means for preventing premature condensation of vaporized gas traveling through the first conduit. 
	Furthermore, Sasagawa, Sulzer, Wood and Morales fail to explicitly teach that the heater jacket is operable to maintain a temperature of the first conduit at a temperature greater than about 350°C. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply configured the heater jacket to be operable to maintain a temperature of the first conduit at a temperature greater than about 350°C as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
(“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); See also In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”).

In the instant case, the combination of Sasagawa, Sulzer, Wood and Morales teaches of disposing the first conduit within a heater jacket (20) (as taught by Morales - see Fig. 1 of Morales) - thus the general conditions of the claim are disclosed in the prior art. The temperature that the heater jacket is configured to maintain a temperature of the first conduit at is a result effective variable that is readily changeable in the combined apparatus. Higher temperatures will resist the formation of condensation better at the expense of using more energy and vice versa. One of ordinary skill in the art would have been readily able to adjust the temperature that the heater jacket is operable at to achieve a desired balance. 
Therefore, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply configured the heater jacket in the combined apparatus to be operable to maintain a temperature of the first conduit at a temperature greater than about 350°C as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Note that such modification would have necessarily resulted in the invention as claimed in Claim 9.

Claims 12, 13, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Sulzer (GB 426,932 A) (see attached original document for reference) in view of Wood.
	Regarding Claim 12, Sulzer teaches of a high pressure processing apparatus (Fig. 1), comprising: 
	an enclosure (the perpendicular cross-hatched walls shown on the left hand side of Fig. 1 that form “unit” (D) and enclose boiler (1) and steam reservoir (2)) defining a volume therein (the volume of “unit” (D) that boiler (1) and steam reservoir (2) are disposed within as shown in Fig. 1); 
	a boiler (10) disposed within the volume (as is shown in Fig. 1), the boiler comprising: 
		a first fluid inlet port (the fluid inlet port of boiler (1) adjacent to “supply valve 17” as is shown in Fig. 1) (see at least pg. 2 lines 25-60 and Fig. 1); 
		a first fluid outlet port (the fluid outlet port of boiler (1) adjacent to element (23) as is shown in Fig. 1) (see at least pg. 2 lines 25-60 and Fig. 1);  
		a first pressure relief port (the upper most portion of boiler (1) as is shown in Fig. 1); 
	a steam reservoir (2) disposed within the volume (as is shown in Fig. 1), the steam reservoir comprising: 
		a second fluid inlet port (inlet port in connection with conduit (31) as is shown in Fig. 1); 
		a second fluid outlet port (outlet port in connection with element (5) and the conduit that connects element (5) to steam reservoir (2) as is shown in Fig. 1); and 
		a pressure relief port (pressure relief port in connection with conduit (9) as is shown in Fig. 1);
	a conduit (31) extending between the first fluid outlet port and the second fluid inlet port (as is shown in Fig. 1); 
	a flow regulator (30) disposed on the conduit between the boiler (1) and the steam reservoir (2) (see at least pg. 2 lines 72-94 and Fig. 1); and 
	a chamber (5) in communication with the second fluid outlet port (as is shown in Fig. 1).
	Sulzer fails to explicitly teach of a controller that is configured to maintain a set pressure point or a range of pressure within the chamber by selectively allowing steam to flow into the chamber from the second fluid outlet port and configured to instruct the flow regulator to enable flow between the boiler and the reservoir through the conduit. However, such controllers are known in the art. 
	Wood discloses a relatable processing apparatus (Fig. 1) and method for using the same (see Fig. 1 and Abstract). Wood teaches of a controller (165) that is configured to instruct at least a first valve (166) to actuate (see [0032] and Fig. 1) to maintain a set pressure point or a range of pressure of a gas (via “pressure control”) (see at least [0055], [0069], [0106] and Fig. 1) that may be steam (“steam vapor”) (see [0105]) within a chamber (101) of the apparatus (see at least [0055], [0069], [0105]-[0106] and Fig. 1). Wood also teaches that the controller is configured to control/carry out all “process parameters” of the apparatus and control all valves of the apparatus (see at least [0032], [0039], [0057] and Fig. 3). Wood teaches that it is advantageous to utilize a controller of this type within the apparatus because, inter alia, the controller provides means for controlling parameters and automating processes that are carried out with the apparatus such that products with desired qualities can be reliably produced (see at least [0039], [0057], [0106] and Figs. 1, 3).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the apparatus taught by Sulzer by implementing a controller into the apparatus that is configured to control all processes of the apparatus including maintaining a set pressure point or a range of pressure within the chamber by selectively allowing steam to flow into the existing chamber from the existing second fluid outlet port based on the teachings of Wood. Such a controller would have provided means for controlling parameters and automating processes that are carried out with the apparatus such that products with desired qualities could be reliably produced. Note that such combination would have necessarily resulted in the implemented controller, which would control all processes of the apparatus, also being configured to instruct the existing flow regulator of the combined apparatus to enable flow between the boiler and the reservoir through the conduit as claimed since control of the existing flow regulator is a process parameter of the system and Wood teaches of utilizing the controller to control all process parameters and valves of the system. Thus, such modification would have necessary resulted in the apparatus comprising a controller that is configured as claimed. 

	Regarding Claim 13, Sulzer also teaches that the enclosure further comprises a third fluid inlet port (inlet port that delivers gas through the enclosure to burner (20) via conduit (18)) and an exhaust port (exhaust port in communication with the conduit leading out of the top of boiler (1) as is shown in Fig. 1 that permits exhaust from the burner to exit the enclosure) (see at least pg. 2 lines 25-60 and Fig. 1).  

Regarding Claim 23: The controller in the combined apparatus, which would control all valves and processes of the apparatus (see the rejection for Claim 12 above), would necessarily be configured to control the existing flow regulator of the combined apparatus to block the flow of steam into the steam reservoir as claimed since control of the existing flow regulator is a process parameter of the system and Wood teaches of utilizing the controller to control all valves and process parameters of the system (see the rejection for Claim 12 above). Thus, the controller in the combined apparatus would have necessarily been configured as claimed. 

	Regarding Claim 24: Note that the combined apparatus of Claim 12 would comprise a controller that is configured to control all processes and valves of the apparatus (see the rejection for Claim 12 above). Thus, the controller of the combined apparatus would necessarily also be configured to cause the boiler to generate additional steam to re-supply the reservoir since control of the existing boiler and the steam that it produces is a process parameter of the system and Wood teaches of utilizing the controller to control all process parameters of the system (see the rejection for Claim 12 above). Thus, the controller in the combined apparatus would have necessarily been configured as claimed.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sulzer and Wood further in view of Diekmann et al. (US 2007/0289722 A1) (hereinafter “Diekmann”). 
	Regarding Claim 14, Sulzer and Wood teach the apparatus of Claim 12 (see the rejection for Claim 12) but fail to explicitly teach that the boiler and the steam reservoir are fabricated from a nickel containing steel alloy. However, such material is well known in the art. 
	Diekmann discloses a relatable apparatus (fig. 1) that handles hot high pressure gas “(hot gas stream 1”) that comprises a vessel (2) through which the hot high pressure gas flows. Diekmann teaches of forming the vessel of the apparatus that the hot high pressure gas flows through out of an alloy that can comprise a combination of steel, chromium, nickel and molybdenum (see at least [0022] and Fig. 1). Diekmann teaches that it is advantageous to form the vessel of the apparatus out of such a material because, inter alia, it is “pressure-resistant” (see at least [0022] and Fig. 1). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have further modified the combined apparatus by simply fabricating the existing boiler and steam reservoir out of an alloy that comprises a combination of steel, chromium, nickel and molybdenum as taught by Diekmann. Doing so would have made each of the boiler and steam reservoir more pressure-resistant which would have enhanced safety of the apparatus. Note that such modification would have necessarily resulted in the boiler and the steam reservoir being fabricated from a nickel containing steel alloy as claimed. 

	Regarding Claim 15, Diekmann also teaches that the nickel containing steel alloy comprises molybdenum (see at least [0022] and Fig. 1 of Diekmann and the rejection for Claim 14 above).

	Regarding Claim 16, Diekmann also teaches that the nickel containing steel alloy comprises chromium (see at least [0022] and Fig. 1 of Diekmann and the rejection for Claim 14 above).

Claims 17-20 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Sasagawa, Yoshida et al. (US 2017/0117135 A1) (hereinafter “Yoshida”), Sulzer, Diekmann and wood. 
	Regarding Claim 17, Sasagawa teaches of a high pressure processing apparatus (Fig. 1), comprising: 
	a first chamber body (10) defining a first volume therein (the internal volume of (10) as shown in Fig. 1) (see at least [0022] and Fig. 1); 
	a second chamber body (20) disposed within the first volume (as shown in Fig. 1), the second chamber body defining a second volume therein (the internal volume of (20) as shown in Fig. 1) (see at least [0022] and Fig. 1); and
	a gas delivery module (module comprising the source of “process gases” in addition to connecting conduits (60) that supply the gases, their respective valves (as shown in Fig. 1) and element (65)) in fluid communication with the second volume via a first conduit (60) (see at least [0023], [0029] and Fig. 1 and note that vaporized “water” (i.e. steam) can be supplied as one of the “gases” through the conduits (60)). 
	Sasagawa fails to explicitly teach of a first slit valve door coupled to an external surface of the first chamber body and of a second slit valve door coupled to an interior surface of the second chamber body. 
	Yoshida discloses a relatable substrate processing apparatus (Fig. 10) that comprises a first outer chamber (21a) and a second chamber (22), in which a substrate (9) is to be processed, disposed within the first chamber (see at least [0116] and Fig. 10). Yoshida teaches of coupling a first slit valve door (door (239) disposed over the opening of chamber 21a as shown in Fig. 10) coupled to an external surface of the first chamber body (see Fig. 10) and of a second slit valve door (door (239) disposed over the opening of chamber 22 as shown in Fig. 10) coupled to the second chamber body. Yoshida teaches that it is advantageous to use a pair of slit valves in this fashion because they provide means for easily loading and unloading the substrate from both of the first and second chambers (see at least [0116] and Fig. 10).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system taught by Sasagawa by implementing a first slit valve door coupled to an external surface of the first chamber body and a second slit valve door coupled to the second chamber body as taught by Yoshida. Doing so would have provided means for easily loading and unloading the substrate from both of the first and second chambers. 
	Sasagawa and Yoshida fail to explicitly disclose an embodiment wherein the second slit valve door is coupled to an interior surface of the second chamber body as opposed to an exterior surface of the second chamber body. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply relocated the second slit valve door as taught by Yoshida from its position on the exterior surface of the second chamber to a position on the interior surface of the second chamber since it has been held that mere relocation of an element that does not modify the operation of the device involves only routine skill in the art. (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)). 	
In the instant case, the second slit valve door merely needs to close off the second chamber during operation to perform its function. Simply moving the second slit valve door from the exterior surface of the second chamber to the interior surface of the second chamber would not have modified operation of the device since the second slit valve door would block the opening equally as well in either position (as is evident from at least [0116] and Fig. 10 of Yoshida). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply moved the second slit valve door as taught by Yoshida from its position on the exterior surface of the second chamber to a position on the interior surface of the second chamber as claimed since it has been held that mere relocation of an element that does not modify the operation of the device involves only routine skill in the art. 
	Furthermore, Sasagawa and Yoshida fail to explicitly teach that the gas delivery module is in the form of a steam delivery module that comprises a boiler and a steam reservoir. However, such configuration is known in the art. 
	Sulzer discloses a relatable steam generating apparatus that can produce and deliver steam to industrial applications (see at least Col. 2 lines 67-86 and Fig. 1). The steam generating apparatus comprises a boiler (1), a steam reservoir (2), a second conduit (31) extending between and in fluid communication with the boiler (1) and the steam reservoir (2) (see Fig. 1) and a flow regulator (30) disposed on the second conduit between the boiler and the steam reservoir (see at least Col. 4 lines 72-94 and Fig. 1). Sulzer teaches that such arrangement is advantageous because it provides enhanced reliability and control over the production and delivery of steam since, inter alia, two distinct streams of steam can be delivered - thus if one portion of the apparatus needs overhauling, steam can still be delivered without shutting down the entire apparatus (see at least Col. 1 lines 32-46 and Fig. 1). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have further modified the apparatus taught by Sasagawa and Yoshida by configuring the existing gas delivery module to comprise a boiler, a steam reservoir, a second conduit extending between and in fluid communication with the boiler and the steam reservoir and a flow regulator disposed on the second conduit between the boiler and the steam reservoir as taught by Sulzer. Doing so would have enhanced reliability and control over the production and delivery of steam to the high pressure processing apparatus. 
	Furthermore, Sasagawa, Yoshida and Sulzer fail to explicitly teach that the boiler is fabricated from a nickel containing steel alloy and that the steam reservoir is fabricated from the nickel containing steel alloy.
	Diekmann discloses a relatable apparatus (fig. 1) that handles hot high pressure gas “(hot gas stream 1”) that comprises a vessel (2) through which the hot high pressure gas flows. Diekmann teaches of forming the vessel of the apparatus that the hot high pressure gas flows through out of an alloy that can comprise a combination of steel, chromium, nickel and molybdenum (see at least [0022] and Fig. 1). Diekmann teaches that it is advantageous to form the vessel of the apparatus out of such a material because, inter alia, it is “pressure-resistant” (see at least [0022] and Fig. 1). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have further modified the combined apparatus of Sasagawa, Yoshida and Sulzer by simply fabricating the existing boiler and steam reservoir out of an alloy that comprises a combination of steel, chromium, nickel and molybdenum as taught by Diekmann. Doing so would have made each of the boiler and steam reservoir more pressure-resistant which would have enhanced safety of the apparatus. Note that such modification would have necessarily resulted in the boiler and the steam reservoir being fabricated from a nickel containing steel alloy as claimed. 
	Furthermore, Sasagawa fails to explicitly teach of a controller that is configured to instruct the first valve to actuate to maintain a set pressure point or a range of pressure within the second volume, and wherein the controller is configured to selectively operate the boiler to generate additional steam to re-supply the steam reservoir. However, such controllers are known in the art. 
	Wood discloses a relatable processing apparatus (Fig. 1) and method for using the same (see Fig. 1 and Abstract). Wood teaches of a controller (165) that is configured to instruct at least a first valve (166) to actuate (see [0032] and Fig. 1) to maintain a set pressure point or a range of pressure of a gas (via “pressure control”) (see at least [0055], [0069], [0106] and Fig. 1) that may be steam (“steam vapor”) (see [0105]) within a second volume (101) of the apparatus (see at least [0055], [0069], [0105]-[0106] and Fig. 1). Wood also teaches that the controller is configured to control/carry out all “process parameters” of the apparatus and control all valves of the apparatus (see at least [0032], [0039], [0057] and Figs. 1, 3). Wood teaches that it is advantageous to utilize a controller of this type within the apparatus because, inter alia, the controller provides means for controlling parameters and automating processes that are carried out with the apparatus such that products with desired qualities can be reliably produced (see at least [0039], [0057], [0106] and Figs. 1, 3).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have further modified the combined apparatus by implementing a controller into the apparatus that is configured to control all processes of the apparatus including instructing at least the first valve of the apparatus to actuate to maintain a set pressure point or a range of pressure within the existing second volume of the apparatus based on the teachings of Wood. Such a controller would have provided means for controlling parameters and automating processes that are carried out with the apparatus such that products with desired qualities could be reliably produced. Note that such combination would have necessarily resulted in the implemented controller, which would control all processes and valves of the apparatus, also being configured to selectively operate the boiler to generate additional steam to re-supply the steam reservoir as claimed since control of the existing boiler is a process parameter of the system and Wood teaches of utilizing the controller to control all process parameters of the system. Thus, such modification would have necessary resulted in the apparatus comprising a controller that is configured as claimed. 

	Regarding Claim 18, Sulzer also teaches of a second conduit (31) extending between and in fluid communication with the boiler (1) and the steam reservoir (2) (see Fig. 1) and of a flow regulator (30) disposed on the second conduit between the boiler and the steam reservoir, wherein the flow regulator is configured to selectively block steam from entering the steam reservoir (see at least Col. 4 lines 72-94, Fig. 1 and the rejection for Claim 17 above).

	Regarding Clam 19, Sulzer also teaches that the boiler further comprises a fluid inlet port (the fluid inlet port of boiler (1) adjacent to “supply valve 17” as is shown in Fig. 1), a fluid outlet port (the fluid outlet port of boiler (1) adjacent to element (23) as is shown in Fig. 1), and a pressure relief port (open port of element (10)) in communication with a valve (32), wherein the valve is selectively opened to allow steam to flow to a steam trap (3) through the pressure relief port and opened valve (see at least pg. 2 lines 72-95 and Fig. 1). 

	Regarding Clam 20, Sulzer also teaches that the steam reservoir further comprises a fluid inlet port (inlet port in connection with conduit (31) as is shown in Fig. 1), a fluid outlet port (outlet port in connection with element (9) and the conduit that connects element (9) to steam reservoir (2) as is shown in Fig. 1), a purge gas port (purge gas port in communication with conduit (11) as shown in Fig. 1) in communication with a purge gas supply (3) and a pressure relief port (upper port of reservoir (2) with respect to Fig. 1 that is in communication with conduit (12)) in communication with a valve (the valve disposed at the upstream end of conduit (12) with respect to Fig. 1), wherein the valve is selectively opened to allow steam to flow to a steam trap (5) through the pressure relief port and opened valve (see at least pg. 2 lines 10-24 and Fig. 1).

	Regarding Claim 25: Note that the combined apparatus of Claim 17 would comprise a controller that is configured to control all processes and valves of the apparatus (see the rejection for Claim 17 above). Thus, the controller of the combined apparatus would necessarily also be configured to cause the boiler to generate additional steam to re-supply the reservoir as claimed since control of the existing boiler and the steam that it produces is a process parameter of the system and Wood teaches of utilizing the controller to control all process parameters of the system (see the rejection for Claim 17 above). Thus, the controller in the combined apparatus would have necessarily been configured as claimed.

Response to Arguments
The arguments filed 5/27/2022 have been fully considered but are moot in light of the new grounds of rejection necessitated by the claim amendments. 
	It is recommended that Applicant further amend the claims to include additional structural elements and/or features to endeavor to overcome the prior art of record. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wood et al. (US 2017/0194430 A1) is considered relevant to this application in terms of structure and use. 

	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523. The examiner can normally be reached M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        8/26/2022

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762